Exhibit 10.31

STANDSTILL AGREEMENT

This STANDSTILL AGREEMENT is entered into as of April 16, 2007 by and among: (A)
MOUNTE LLC, a Delaware limited liability company (“Investor”); (B) NEXTERA
ENTERPRISES, INC., a Delaware corporation (hereinafter, together with its
successors in title and assigns, called the “Parent Company”); and (C) NEWSTAR
FINANCIAL, INC., not in its individual capacity, but in its capacity as
administrative agent for Secured Parties (hereinafter, together with its
successors in title and assigns as administrative agent for Secured Parties,
called the “Administrative Agent”).

PRELIMINARY STATEMENTS

(1)           Upon the terms and subject to the conditions contained in the
Credit Agreement, dated as of March 9, 2006, among Woodridge Labs, Inc.
(formerly known as “W Lab Acquisition Corp.”), a Delaware corporation
(hereinafter, together with its successors in title and assigns, called the
“Borrower”), the Parent Company, the several financial institutions from time to
time party thereto as lenders thereunder, and the Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the lenders thereunder have agreed to make Loans
to the Borrower.

(2)           It is a condition precedent to the making of additional Extensions
of Credit to the Borrower under the Credit Agreement, and also to the
effectiveness of the Amendment Agreement, dated as of April 17, 2007 (as amended
from time to time, the “2007 Amendment”), by and among the Principal Companies,
the Lenders party thereto, and the Administrative Agent, upon the terms of which
the Credit Agreement is to be amended, that Investor and the Parent Company
shall have entered into this Agreement with the Administrative Agent.

(3)           The Investor and the Parent Company have severally agreed with the
Administrative Agent, acting for the benefit of Secured Parties, to execute and
deliver this Agreement and to become bound by the terms hereof.

NOW, THEREFORE, in consideration of these premises, Investor and the Parent
Company hereby severally agree with the Administrative Agent, acting for the
benefit of Secured Parties, as follows:

ARTICLE 1

DEFINITIONS

1.1.  Definitions in Credit Agreement.  Unless otherwise defined herein, terms
defined in or by reference in the Credit Agreement are used herein as therein
defined.

1.2.  Certain Terms.  The following terms, when used in this Agreement,
including the Preamble and the Preliminary Statements hereto, shall, except
where the context otherwise requires, have the following meanings:

“Administrative Agent” has the meaning specified in the Preamble hereto.

“Agreement” means this Standstill Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.


--------------------------------------------------------------------------------


“Borrower” has the meaning specified in the Preliminary Statements hereto.

“Credit Agreement” has the meaning specified in the Preliminary Statements
hereto.

“Enforcement Action” means, in relation to or with respect to any Loan Party,
any of the following:

(a)           the acceleration of the maturity of all or any part of any
Indebtedness of such Loan Party;

(b)           the commencement or pursuit of any action at law or other legal
proceeding against such Loan Party to collect all or any part of any
Indebtedness of such Loan Party, or the enforcement of any other rights or
remedies against such Loan Party under or with respect to all or any part of any
Indebtedness of such Loan Party, whether by action at law, suit in equity,
arbitration proceedings or any other similar proceedings;

(c)           the realization, foreclosure or other enforcement of any Liens of
any kind on all or any part of any Property of such Loan Party, or the obtaining
of payment of any Indebtedness of such Loan Party through exercise of any rights
of set-off, counterclaim or cross-claim; or

(d)           the commencement or initiation of any Insolvency Proceeding
against such Loan Party, or the joining with any other Person or Persons to
commence or initiate any Insolvency Proceeding against such Loan Party.

“Extension of Credit” means the making of any advance or loan or the extension
of any other credit of any kind or character.

“Investor Debt” means, collectively:

(e)           all Indebtedness of the Parent Company now existing or at any time
hereafter created, incurred or arising with respect to any Extensions of Credit
made by Investor to the Parent Company at any time after January 1, 2007, and
all other Indebtedness of the Parent Company to Investor under or with respect
to any of the Investor Debt Documents;

(f)            all Indebtedness replacing, refunding or refinancing, in whole or
in part, whether directly or indirectly, and without limitation as to parties,
maturities, amounts, interest rates or other provisions, any or all of the
Indebtedness of the Parent Company described in clause (a) of this definition;
and

(g)           all obligations of the Parent Company, contingent or otherwise, to
purchase, repurchase, redeem, retire, prepay, defease or otherwise acquire any
or all of the Indebtedness of the Parent Company described in clause (a) or
clause (b) of this definition.

“Investor Debt Documents” means, collectively: (a) all promissory notes and
other Instruments pursuant to which any of the Extensions of Credit from time to
time made by Investor to the Parent Company at any time after January 1, 2007
shall at any time be evidenced, governed, guaranteed or secured; and (b) all
Instruments pursuant to which any Investor Debt shall be deferred, extended,
renewed, replaced, refunded or refinanced, in whole or in part, and without
limitation as to parties, maturities, amounts, interest rates or other
provisions.

“Investor” has the meaning specified in the Preamble hereto.

2


--------------------------------------------------------------------------------


“Loan Documents” means, collectively, (a) the Loan Documents (as that term is
defined in the Credit Agreement), and (b) all Instruments pursuant to which any
of the Obligations shall be deferred, extended, renewed, replaced, refunded or
refinanced, in whole or in part, and without limitation as to parties,
maturities, amounts, interest rates or other provisions.

“Obligations” means, collectively, (a) the Obligations (as that term is defined
in the Credit Agreement), (b) all Indebtedness of the Parent Company, the
Borrower or any of the other Loan Parties under or with respect to any
Extensions of Credit from time to time made pursuant to the Credit Agreement or
any of the other Loan Documents, and (c) all Indebtedness of the Parent Company,
the Borrower or any of the other Loan Parties replacing, refunding or
refinancing, in whole or in part, whether directly or indirectly, and without
limitation as to parties, maturities, amounts, interest rates or other
provisions, any or all of the Obligations (as defined in the Credit Agreement).

“Parent Company” has the meaning specified in the Preamble hereto.

ARTICLE 2

LIMITATIONS ON CERTAIN ENFORCEMENT ACTIONS

2.1.  Limitations on Certain Enforcement Actions.

(a)           Until all of the Obligations shall have been paid in full, the
Investor shall not at any time take, commence or institute, or join with any
other Person or Persons in taking, commencing or instituting, any Enforcement
Action of any kind against any of the Loan Parties or against any of the
Property of any of the Loan Parties.

(b)           Notwithstanding anything to the contrary in the foregoing
provisions of this Section 2.1: (i) Investor may initiate and participate with
others in any suit, action or proceeding against the Parent Company to enforce
payment of or collect the whole or any part of the Investor Debt, or commence
judicial enforcement of any of the rights and remedies of the Investor under any
Investor Debt Documents or Applicable Law with respect to any Investor Debt, but
only if and to the extent necessary to prevent a bar on claims imposed by any
applicable statute of limitation or other similar restriction on claims; and
(ii) Investor may seek specific performance or other injunctive relief to compel
the Parent Company to comply with any non-monetary obligations of the Parent
Company under any of the Investor Debt Documents, so long as any such claim or
legal action does not include any claim for monetary damages.

2.2.  Limitations on Guarantees of and Liens Securing Investor Debt.

(a)           Until all of the Obligations shall have been paid in full, the
Parent Company shall not at any time cause or permit the Borrower or any of the
other Subsidiary Loan Parties to give any Guarantees (whether direct or
indirect) of any Investor Debt, and the Investor shall not at any time acquire,
demand, receive or accept from the Borrower or any of the other Subsidiary Loan
Parties any Guarantees (whether direct or indirect) of any Investor Debt.  Until
all of the Obligations shall have been paid in full, the Parent Company shall
not at any time grant, or cause or permit any of the other Loan Parties at any
time to grant, to the Investor, and the Investor shall not at any time acquire,
demand, receive or accept from the Parent Company or from any of the other Loan
Parties, any Liens on any Property of any kind as security for any Investor
Debt.  Any Liens acquired in violation of this paragraph (a) shall be null and
void ab initio, and the Investor shall not have any rights, remedies, claims,
benefits or priorities, as secured party or otherwise, in relation to any
Property subject to any such Liens so acquired.

3


--------------------------------------------------------------------------------


(b)           Liens on any Property securing all or any part of the Obligations
shall at all times have priority in every respect over, and shall in all
respects and at all times be senior and superior to, all Liens (if any) (and, in
any event, including any judgment Liens) on any Property securing all or any
part of the Investor Debt.  The priorities specified in this paragraph (b) for
the Liens described herein shall be applicable (i) whether or not any such Liens
shall be acquired or created consensually or by attachment, levy, execution,
distraint or otherwise, and (ii) irrespective of (A) the time, order or method
of creation, attachment or perfection of any such Liens, (B) the time or order
of filing or recording of financing statements or other Instruments pertaining
to any such Liens, or (C) the possession of any of such Property subject to any
such Liens.

(c)           Until all of the Obligations shall have been paid in full, the
Investor shall not at any time take, commence or institute, or join with any
other Person or Persons in taking, commencing or instituting, any Enforcement
Action of any kind with respect to any Liens securing all or any part of the
Investor Debt.

2.3.  Certain Limitations and Restrictions on Payment of Investor Debt. 
Investor understands and acknowledges that: (a) the Parent Company is and will
continue to be subject to and bound by certain terms and conditions of the
Credit Agreement and the other Loan Documents that prohibit or otherwise limit
and restrict payments or prepayments of or on account of, and payments or other
distributions on account of the redemption, repurchase, defeasance or other
acquisition for value of, any Investor Debt; and (b) the Borrower and the other
Subsidiary Loan Parties are and will continue to be subject to and bound by
certain terms and conditions of the Credit Agreement and the other Loan
Documents that prohibit or otherwise limit and restrict the making of any
Restricted Payments to the Parent Company.  Investor hereby  assents to all such
terms and conditions from time to time contained in the Credit Agreement and the
other Loan Documents.

2.4.  Certain Representations and other Covenants of Investor.

(a)           Investor represents and warrants that no part of the Investor Debt
is evidenced or governed by any Instrument or other writing a true and complete
copy which has not previously been furnished to the Administrative Agent.

(b)           Until all of the Obligations shall have been paid in full,
Investor agrees that such Investor shall not sell, assign, pledge, encumber or
otherwise transfer any Investor Debt owned by such Investor or any rights or
interests in any such Investor Debt or any Investor Debt Documents, unless,
prior to or in connection with any such transfer, the purchaser, assignee or
other transferee thereof shall have agreed in writing to become a party to and
bound by this Agreement as an Investor hereunder.

(c)           Investor represents and warrants that no part of the Investor Debt
is (i) secured by any Liens on any Property of the Parent Company, the Borrower
or any of the other Subsidiary Loan Parties, or (ii) directly or indirectly
Guaranteed by the Borrower or any of the other Subsidiary Loan Parties.

ARTICLE 3

CERTAIN WAIVERS AND CONSENTS

3.1.  Waivers of Notice; etc.  The obligations of each of the Investor and the
Parent Company under this Agreement, and the covenants contained herein, shall
not be to any extent or in any way or manner whatsoever impaired or otherwise
affected by any of the following, whether or not either of the Investor or the
Parent Company shall have had any notice or knowledge of any thereof:

4


--------------------------------------------------------------------------------


(a)           any extension or postponement of the time for the payment of any
of the Obligations, the acceptance of any partial payment thereon, any and all
other indulgences whatsoever by any of the Secured Parties in respect of any
Obligations, the taking, addition, substitution or release, in whole or in part,
at any time or times, of any collateral or Liens securing any Obligations, or
the addition, substitution or release, in whole or in part, of any Person or
Persons primarily or secondarily liable in respect of any Obligations;

(b)           any action or delay in acting or failure to act on the part of any
of the Secured Parties under any Loan Document or in respect of any Obligations
or Liens securing any Obligations or otherwise, including (i) any action by any
of the Secured Parties to enforce any of its rights, remedies or claims in
respect of Liens securing any Obligations, (ii) any failure by any of the
Secured Parties strictly or diligently to assert any rights or to pursue any
remedies or claims against any of the Loan Parties or any other Person or
Persons under any of the Loan Documents or provided by statute or at law or in
equity, (iii) any failure by any of the Secured Parties to perfect or to
preserve the perfection or priority of any of its Liens securing any
Obligations, or (iv) any failure or refusal by any of the Secured Parties to
foreclose or to realize upon any Liens securing any Obligations or to take any
action to enforce any of its rights, remedies or claims under any Loan Document;

(c)           any amendment or amendment and restatement or other modification
or amendment of, or any supplement or addition to, the Credit Agreement or any
of the other Loan Documents;

(d)           any waiver, consent or other action or acquiescence by any of the
Secured Parties in respect of any default by the Borrower or by any of the other
Loan Parties in its performance or observance of or compliance with any term,
covenant or condition contained in any Loan Document; or

(e)           the existence of any other condition or circumstance or the
occurrence of any other event that might otherwise constitute a legal or
equitable discharge of the performance by any Investor of any of its obligations
or other liabilities hereunder.

Each of the Parent Company and the Investor hereby severally assents to and
waives notice of any and all matters hereinbefore specified in clauses (a)
through (e).  This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any Obligations
previously made by any Loan Party to any of the Secured Parties is rescinded or
must otherwise be returned by any of the Secured Parties in connection with any
Insolvency Proceedings with respect to any of the Loan Parties or otherwise, all
as though such payment of Obligations had not been made.

ARTICLE 4

MISCELLANEOUS

4.1.  Amendments; Waivers; etc.

(a)           Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated in any manner whatsoever unless in writing duly
signed by the Administrative Agent (with the consent of Required Lenders), the
Parent Company and each Investor directly and adversely affected thereby (it
being understood that neither the addition to this Agreement of any Person as an
Investor party hereto, nor the release from any of its obligations hereunder
(whether in or whole or in part) of any Person party hereto as an Investor
hereunder, shall require the agreement or consent of the Parent Company or
constitute a change, waiver, discharge or termination affecting any Investor,
other than the Person so added or released).  Neither the consent nor the
agreement or approval of the Parent Company or Investor hereunder shall be
required for any amendment, amendment and restatement, or other modification of,
or

5


--------------------------------------------------------------------------------


any supplement to, Schedule A hereto by the Administrative Agent at any time or
times in order to reflect any changes of address.

(b)           No failure or delay on the part of any Person in exercising any
power or right under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  The
remedies herein provided are cumulative and not exclusive of any other remedies
provided at law or in equity.  No waiver or approval by a Person under this
Agreement shall, except as may be otherwise stated in such waiver or approval,
be applicable to any subsequent transactions.

4.2.  Further Assurances.  Each of the Parent Company and the Investor hereby
severally agrees to execute and deliver all such further Instruments, and to
take all such further action, as may be reasonably necessary or appropriate, or
as the Administrative Agent may reasonably request, in order to carry out the
intent and purpose of this Agreement.

4.3.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of any such provision in any other jurisdiction.

4.4.  Continuing Agreement; etc.

(a)           This Agreement shall in all respects be a continuing agreement,
and this Agreement and the agreements and obligations of each of the Parent
Company and the Investor hereunder shall remain in full force and effect until
all of the Commitments shall have terminated in full and all of the Obligations
(other than Obligations pursuant to Specified Swap Agreements) shall be paid in
full.

(b)           This Agreement shall be effective as to, and shall be enforceable
by the Administrative Agent against, Investor from and after the execution and
delivery by Investor of a counterpart of this Agreement.  The agreements of
Investor under this Agreement shall be enforceable by the Administrative Agent
against Investor notwithstanding: (i) the invalidity, unenforceability or
inadmissibility in evidence of this Agreement against the Parent Company; or
(ii) any waiver, termination or cancellation by the Administrative Agent of, or
any consent by the Administrative Agent to any departure from, any of the
agreements of the Parent Company hereunder on any occasion or occasions, or any
failure by the Administrative Agent to enforce any of the agreements of the
Parent Company hereunder on any occasion or occasions.

4.5.  Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of, each of the Administrative Agent and the other Secured
Parties, the Investor and the Parent Company and their respective successors in
title and permitted assigns.  Each Secured Party may, in connection with any
assignment or other transfer of all or any part of any of the Obligations,
assign or transfer to the assignee or transferee of any of such Obligations all
or any part of such Secured Party’s rights hereunder.  No such assignment or
transfer by any Secured Party shall impair or affect any of the agreements
hereunder of the Parent Company or the Investor.

4.6.  Notices.  All notices and other communications provided to a party
hereunder shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, or sent by
telecopy and confirmed by delivery via courier or postal service, and shall be
addressed or delivered to it at its address designated for notices set forth on
Schedule A attached hereto (as amended or supplemented from time to time) or at
such other address as may be designated by such party in a notice to the other
parties.  Any such notice shall be deemed to have been duly received and to

6


--------------------------------------------------------------------------------


have become effective (a) if telecopied, or delivered by hand to a responsible
officer of the party to which it is directed, at the time of the receipt thereof
by such officer, and (b) if sent by registered or certified first-class mail,
postage prepaid, three (3) days after the date mailed.

4.7.  Loan Document; etc.  This Agreement constitutes a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. This Agreement
and the other Loan Documents (including the Credit Agreement and the 2007
Amendment) constitute the entire agreement among the Secured Parties, the
Investor and the Parent Company with respect to the subject matter hereof and
supersede any prior or contemporaneous agreements, representations, warranties
or understandings, whether oral, written or implied, as to the subject matter of
this Agreement.

4.8.  CHOICE OF LAW.  THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE STATE
OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SAID STATE.

4.9.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EACH
OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 4.9.

4.10.  Obligations Several; No Third Parties Benefited.

(a)           The agreements and obligations of the Investor and the Parent
Company under this Agreement are several and not joint.  Investor shall not be
responsible for the failure of the Parent Company to perform its obligations
hereunder.

(b)           This Agreement is made and entered into for the sole protection
and legal benefit of each of the Persons party to this Agreement and its or his
successors in title and assigns.  It is not the intention of any of the parties
hereto to confer any third-party beneficiary rights, and this Agreement shall
not be construed so as to confer any such rights upon any other Person or
Persons not party hereto.

4.11.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same Instrument.  A set of counterparts
executed by all of the parties hereto shall be lodged with the Parent Company
and the Administrative Agent.  Delivery by facsimile by any of the parties
hereto of an executed counterpart hereof, or of any amendment or waiver hereto,
shall be as effective as an original executed document and shall be considered a
representation that such original executed document, as the case may be, will be
delivered.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

***Signature Pages to Standstill Agreement Follow***

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this STANDSTILL AGREEMENT to
be executed by their duly authorized officers as of the day and in the year
first above written.

The Investor:

 

 

 

 

MOUNTE, LLC, as the Investor

 

 

 

 

 

 

 

By:

 

/s/ Stanley E. Maron

 

 

 

Name:

Stanley E. Maron

 

 

Title:

Secretary

 

**Signature Page to Standstill Agreement**

***Signature Pages to Standstill Agreement Follow***


--------------------------------------------------------------------------------


 

The Parent Company:

 

 

 

 

NEXTERA ENTERPRISES, INC., as the Parent
Company

 

 

 

 

 

 

 

By:

 

/s/ Antonio Rodriquez

 

 

 

Name:

Antonio Rodriguez

 

 

Title:

Chief Financial Officer

 

**Signature Page to Standstill Agreement**

***Signature Page to Standstill Agreement Follows***


--------------------------------------------------------------------------------


 

The Administrative Agent:

 

 

 

 

NEWSTAR FINANCIAL, INC., as the
Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director - Portfolio Management

 

**Signature Page to Standstill Agreement**


--------------------------------------------------------------------------------


SCHEDULE A

SCHEDULE A TO THE STANDSTILL AGREEMENT, DATED AS OF APRIL 16, 2007

ADDRESSES FOR NOTICES

1.1.

Addresses of Investor.

 

 

 

 

 

Mounte LLC

 

 

1250 Fourth Street

 

 

Suite 550

 

 

Santa Monica, CA 90401

 

 

 

 

 

Attention:

Stanley E. Maron, Esq.

 

 

Facsimile:

(310) 570-4901

 

 

Telephone:

(310) 570-4900

 

 

 

 

 

With a Copy To (which shall not itself constitute notice):

 

 

 

 

 

Maron & Sandler

 

 

1250 Fourth Street

 

 

Suite 550

 

 

Santa Monica, CA 90401

 

 

 

 

 

Attention:

Stanley E. Maron, Esq.

 

 

Facsimile:

(310) 570-4901

 

 

Telephone:

(310) 570-4900

 

 

 

1.2.

Address of Parent Company.

 

 

 

 

 

Nextera Enterprises, Inc.

 

 

14320 Arminta Street

 

 

Panorama City, CA 91402

 

 

 

 

 

Attention:

Antonio Rodriguez,
Chief Financial Officer

 

 

Facsimile:

(818) 997-7130

 

 

Telephone:

(818) 902-5537

 


--------------------------------------------------------------------------------


 

 

With a Copy To (which shall not itself constitute notice):

 

 

 

 

 

Maron & Sandler

 

 

1250 Fourth Street

 

 

Suite 550

 

 

Santa Monica, CA 90401

 

 

 

 

 

Attention:

Richard V. Sandler, Esq.

 

 

Facsimile:

(310) 570-4901

 

 

Telephone:

(310) 570-4900

 

 

 

1.3.

Address of Senior Lender.

 

 

 

 

NewStar Financial, Inc.

 

 

500 Boylston Street

 

 

Suite 1600

 

 

Boston, MA 02116

 

 

 

 

 

Attention:

Robert F. Milordi,
Managing Director - Portfolio Management

 

 

Facsimile:

(617) 848-4300

 

 

Telephone:

(617) 848-2575

 

 

 

 

 

With a Copy To (which shall not itself constitute notice):

 

 

 

 

 

Bingham McCutchen LLP

 

 

150 Federal Street

 

 

Boston, Massachusetts 02110

 

 

 

 

 

Attention:

Louis J. Duval, Esq.

 

 

Facsimile:

(617) 951-8736

 

 

Telephone:

(617) 951-8558

 

2


--------------------------------------------------------------------------------